Casie Walker
                                              Burnet County District Clerk
                                             1701 East Polk Street, Suite 90
                                               Burnet, Texas 78611-2757
                                                 Phone (512) 756-5450




May 5, 2015
                                                                               May 5, 2015

Third Court of Appeals
via email


Re:    Court of Appeals Number: 03-14-00572-CV
       Trail Court Number: 39546


Style: Traci Yocham v. Farmers Texas County Mutual Company


       Per TRAP 51.2(a)(1), this letter is to inform you we received the mandate in the above
reference case on April 30, 2015.




Sincerely,




Casie Walker
District Clerk